Exhibit 99.01 MacroSolve Announces FY 2012 Second Quarter Results TULSA, OK—August 13, 2012 – MacroSolve, Inc. (OTCPK: MCVE) (OTCQB: MCVE) (“MacroSolve” or the “Company”), a company focused on intellectual property licensing and patent enforcement in the mobile app market development space, today announced financial results for its second quarter of fiscal 2012, ended June 30, 2012. Highlights for Q2 of fiscal 2012 include: · Revenues increased 161% to $572,000 from $219,000 in the same period of FY 2011; · Marks sixth consecutive quarter of revenue growth; · Licensing revenues increased 356% from $52,000 in the same period of FY 2011; · $312,000 backlog for custom mobile app solution services; · Gross profit increased 172% to $329,000 from $121,000 in Q2 of FY 2011; and · The Company’s distribution network supported growth in new sales of software products and solution services. Also, as recently announced, all assets relating to the Illume Mobile business were sold to DecisionPoint Systems, Inc. in a profitable sale for $1,000,000 in cash and stock on July 31, 2012. In addition, MacroSolve may earn up to an additional $500,000 in cash and stock upon certain net revenue milestones being reached by DecisionPoint relating to the Illume Mobile assets; Revenues for the three months ended June 30, 2012 were $572,000 as compared to $219,000 in the quarter ended June 30, 2011. This 161% rise is due to increased intellectual property licensing and increased sales of the Company’s products and services. Similarly, for the six month period ended June 30, 2012, revenues were $1,426,000 as compared to $335,000 for the six months ended June 30, 2011. This 326% increase in sales is a result of IP licensing, and increased sales of the Company’s products and services. On June 30, 2012, MacroSolve had an additional $312,000 in backlog that is not included in the reported revenues for the quarter ended June 30, 2012. The majority of this unbilled revenue was transferred to DecisionPoint as part of the July 31, 2012 sale of Illume Mobile assets. Gross profit in the second quarter of fiscal 2012 rose 172% to $329,000 from $121,000 in the second quarter of fiscal 2011. For the six month period ended June 30, 2012, gross profit was up 335% to $827,000 from $190,000 in the first half of 2011. Operating expenses increased 34% in the three months ended June 30, 2012 to $1,054,000 from $784,000 in the same period of fiscal 2011. The increase was driven by a rise in investments in growth via salaries, marketing, and public relations expenses in support of higher revenues, as well as depreciation and amortization expenses. The resulting loss from operations was $726,000 in the second quarter of fiscal 2012, up 10% over operating loss of $663,000 in the second quarter of fiscal 2011. Similarly, the loss from operations for the six months ended June 30, 2012 was $(1,331,000), as compared to loss from operations in the same period of the prior year of $(1,141,000). The $170,000, or 15%, increase in loss from operations was primarily due to growth in company personnel in support of additional revenues offset by increased profit for the year to date. Net loss for the three months ended June 30, 2012 was $(779,000) or $(0.01) per share, as compared to a net loss of $(723,000) or $(0.01) in the three months ended June 30, 2011, an increase of $56,000 or 8%. The rise was primarily due to increasing the Company’s workforce by 11 employees. For the six months ended June 30, 2012 net loss was $(1,484,000) or $(0.01) per share, as compared to a net loss of $(1,230,000) or $(0.01) per share for the six months ended June 30, 2011. “We’ve just completed our sixth consecutive quarter of revenue increases, clearly demonstrating that our growth strategy is working,” stated MacroSolve Executive Chairman, Jim McGill. “With the sale of Illume Mobile assets, we are focusing on growing our intellectual property portfolio and license sales. We have confidence the next quarter will show strong results due to intellectual property and a unique investment approach that mentors budding developers in the world of mobile technology.” For further information please see MacroSolve’s full 10-Q filing atwww.sec.gov. About MacroSolve MacroSolve, Inc. is an Oklahoma corporation formed on January 17, 1997, under the laws of the State of Oklahoma. We are focused on intellectual property licensing and enforcement of our patent in the mobile app market development space. Our principal executive offices are located at 1717 South Boulder Avenue, Suite 700, Tulsa, Oklahoma 74119. Safe Harbor Statement This press release contains projections of future results and other forward-looking statements that involve a number of risks and uncertainties and are made pursuant to the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Important factors that may cause actual results and outcomes to differ materially from those contained in the projections and forward-looking statements included in this press release are described in our publicly filed reports. Factors that could cause these differences include, but are not limited to, the acceptance of our products, lack of revenue growth, failure to realize profitability, inability to raise capital and market conditions that negatively affect the market price of our common stock. The Company disclaims any responsibility to update any forward-looking statements. Contact Information · Company Contact info@macrosolve.com MACROSOLVE, INC. BALANCE SHEETS 6/30/2012 12/31/2011 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - trade Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation ) ) Total cost of revenues Net property and equipment OTHER ASSETS: Note receivable Software development costs, net of accumulated amortization of $169,564 and $36,316 as of June 30, 2012 and December 31, 2011, respectively Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $
